Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Richard W. Bell appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) action as frivolous. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bell v. Franis, No. 1:09-cv-00650-JCC-IDD, 2009 WL 2877079 (E.D.Va. Sept. 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *523the court and argument would not aid the decisional process.

AFFIRMED.